Mackintosh, J. (concurring)
— As was attempted to be shown in the dissenting opinion in the Twichell case, the declaration under which the city purchased the car system was in its very nature false, and experience has *681now proved this. We should never have allowed ourselves to accept as binding the statement that one can lift himself by.his own boot straps, no matter how solemnly or by whom made. I agree with the result of Judge Tolman’s opinion, which I do not understand to pass directly or indirectly upon the power of the people of Seattle in any manner to now convert the obligation created by the contract of purchase into a charge upon the general fund.